Citation Nr: 0504665	
Decision Date: 02/18/05    Archive Date: 02/24/05	

DOCKET NO.  03-23 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 
2000, for the award of service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to a permanent and total evaluation for the 
70 percent disability rating assigned for PTSD and individual 
unemployability.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from April 1985 to July 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Muskogee, Oklahoma, that denied entitlement to the benefits 
sought.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the appellant of the law and regulations applicable to her 
claims, the evidence necessary to substantiate her claims, 
and what evidence was to be provided by her and what evidence 
VA would attempt to obtain on her behalf.

2.  On October 17, 1991, the veteran filed a claim for 
chronic stress.  By rating decision dated in July 1992, the 
RO denied entitlement to service connection for an adjustment 
disorder with mixed emotional features/PTSD, claimed as 
chronic stress.  The veteran was notified of the decision by 
communication dated August 15, 1992.  This decision became 
final.

3.  Received on October 18, 1998, was a request by the 
veteran for examinations, to include one for PTSD based on 
sexual harassment.  By rating decision dated in February 
1999, service connection for PTSD due to sexual harassment 
was denied.  By communication dated February 5, 1999, the 
veteran was notified of the decision and that decision became 
final.

4.  Received on April 10, 2000, was the veteran's reopened 
claim for service connection for a chronic acquired 
psychiatric disorder, to include PTSD.  

5.  By rating decision dated in July 2002, service connection 
for PTSD was granted.  A disability rating of 70 percent was 
assigned, effective May 15, 2000.

6.  By rating decision dated in July 2003, clear and 
unmistakable error was found in the July 2002 rating decision 
and an effective date of April 12, 2000, was assigned for the 
award of service connection for the veteran's PTSD and the 
assignment of a 70 percent disability rating.

7.   The veteran's 70 percent rating for service-connected 
PTSD is shown to be reasonably certain to continue at this 
level throughout her life.


CONCLUSIONS OF LAW

1.  An effective date prior to April 12, 2000, for the award 
of service connection for PTSD and the assignment of a 
70 percent disability rating is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.400 (2004).

2.  The criteria for a finding of permanency of a 70 percent 
for the veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 3501, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.327 3.340, 4.15 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim and it affirmed VA's duty to 
assist claimants when making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In communications dated in July and September 2003, VA 
notified the veteran of the evidence needed to substantiate 
her claims and offered to assist her in obtaining any 
relevant evidence.  Although the information provided to her 
is not in complete accord with the requirements of the VCAA, 
particularly as noted in the recent case of Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004), the Board notes that 
all that VCAA essentially requires is that the duty to notify 
is satisfied and that claimants are given the opportunity to 
submit information and evidence in support of the claims.  
Once this has been accomplished, essentially all due process 
concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

A review of the records in this case discloses that VA 
medical records are in the claims file and have been reviewed 
by both the RO and the Board in connection with the claims.  
The veteran has been accorded psychiatric examinations for 
rating purposes by VA.  Additionally, she testified at a 
hearing before the undersigned member of the Board at a 
videoconference hearing in December 2004, and a transcript of 
her testimony from that hearing is in the file and has been 
reviewed.  Also, evidence received at the Board in January 
2005 included medical records from private facilities dated 
in the 1990's and a Social Security earnings print out.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating her claims.  Hence, no further 
notice or assistance to her is required to fulfill the duty 
to assist her in the development of her claims under the 
VCAA.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its obligation to notify and 
assist the claimant in this case.  Further development and 
further expending of VA's resources are not warranted.  To do 
so would essentially be exalting form over substance.  

In reviewing RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any difference to the RO's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter which are under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre RO initial 
adjudication constitutes harmless error, especially since an 
RO determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the sole decision of 
the Secretary in the matter under consideration.  See 
38 C.F.R. § 20.1104.  There simply is no "adverse 
determination," as discussed by the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini, for the 
appellant to overcome.  Hence, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of her claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide her 
appeal at this time would not be prejudicial error to her.

Effective Date.

The date of entitlement to an award of service connection is 
the day following separation from active service or date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, date of receipt of 
claim or date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).

The provisions of 38 C.F.R. § 3.155 (2004), provide that:  
(a) Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant...may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within one year from the date it 
was sent to the claimant, it (the formal claim) will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155. 

In general, "date of receipt means the date on which a claim, 
information or evidence was received in [VA]."  38 C.F.R. 
§ 3.1(r) (2004).

The effective date of an award based on the receipt of new 
and material evidence in a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r)(1)(ii).  A specific claim in a form prescribed by 
VA must be filed in order for benefits to be paid to an 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151 (2004).  A "claim" 
means a formal or informal communication in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) 
(2004).

Received in October 1991 was a claim for service connection 
for disabilities which included "chronic stress."  In July 
1992, in pertinent part, the RO denied entitlement to service 
connection for a psychiatric disability, claimed as chronic 
stress.  The veteran was notified of the determination by 
communication dated in August 1992 and this decision became 
final.

Received on October 18, 1998, was an informal claim for 
service connection for PTSD due to sexual harassment.  In 
February 1999, service connection for PTSD due to sexual 
harassment was denied on the basis that there was no 
diagnosis of PTSD and no evidence supporting the veteran's 
claim of sexual harassment while on active service.  The 
veteran was notified of the determination by communication 
dated that same month.  A timely appeal did not ensue.  

Received in September 1999 was a communication from the 
veteran in which she stated "under the Freedom of Information 
Act, I request a complete copy of my claims folder."  She 
made no reference whatsoever to any disability.

Received on April 10, 2000, was a communication from the 
veteran in which she stated that throughout her folder there 
was "total proof of an anxiety disorder plus the possibility 
of post-traumatic stress disorder."  

The veteran was accorded a psychiatric examination and by 
rating decision dated in July 2002, service connection for 
PTSD was granted.  A 70 percent disability evaluation was 
assigned, effective May 15, 2002 (as noted above, this was 
changed to April 12, 2000, the date of receipt of the claim).

38 C.F.R. § 3.400(r) provides that the effective date for an 
award of service connection is the date of a successful 
application to reopen a claim supported by new and material 
evidence, or the date entitlement arose, whichever is later.  
The Court held in Sears v. Principi, 16 Vet. App. 244, 248 
(2002) that, "the statutory frame work simply does not allow 
for the Board to reach back to the date of the original claim 
as a possible effective date for an award of service-
connected benefits that is predicated upon a reopened claim."

Therefore, the Board finds that the earliest possible 
effective date for the grant of service connection for PTSD 
is April 12, 2000, the date of receipt of the reopened claim.  
In order for the veteran to be awarded an effective date 
based on the earlier claim, she has to show clear and 
unmistakable error in the prior denial of that claim.  Flash 
v. Brown, 8 Vet. App. 332 (1995).  That has not been done in 
this case.  The Board further notes that the veteran's 
attorney has also indicated that the veteran's claim for an 
earlier effective date is not predicated on the assertion 
that there was clear and unmistakable error in any prior 
rating decision.

The Board has reviewed the record to determine whether an 
informal claim was filed prior to April 12, 2000.  VA is 
required to identify and act on informal claims for benefits.  
38 C.F.R. § 3.155(a); see Sarvello v. Derwinski, 3 Vet. App. 
196, 198-200 (1992).

The only document received between the notification to the 
veteran dated in February 1999 and her claim for service 
connection received in April 2000 was a September 1999 
communication in which she requested a copy of her claims 
folder under the Freedom of Information Act.  This statement 
cannot be considered to be an informal claim for service 
connection for PTSD.  She made no reference to any disability 
in the statement.  There can be deduced no intent in the 
statement to apply for compensation benefits for PTSD.  

The undersigned notes that in Lalonde v. West, 12 Vet. App. 
377 (1999), the Court indicated that an effective date of an 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a causal connection 
to service, but on the date that the application upon which 
service connection was eventually awarded was filed with VA.  
Further, because the appellant in that case had not been 
granted service connection for an anxiety disorder, the mere 
receipt of medical records could not be construed as an 
informal claim.  

The record shows the veteran sought service connection for a 
psychiatric disorder in 1992 and again in 1998, but she did 
not timely appeal notification of the denial of either action 
in 1992 or 1998.  VA is precluded from granting an effective 
date based on either denied claim because each became final 
after one year of notification.  Lalonde v. West, 12 Vet. 
App. 377 (1999).  While the Board has considered and 
appreciates the argument of veteran's attorney that the 
failure of VA to develop the claim for PTSD concurrent with 
its adjudication of the claim for service connection for an 
adjustment disorder at the time of the July 1992 rating 
decision resulted in a continuing or open claim for service 
connection for PTSD, the Board finds that the veteran's 
attorney has not provided persuasive authority for this 
proposition.  The Board does not find that this was a case 
where an informal claim for PTSD was not addressed and 
remains pending.  Instead, it is a case where the July 1992 
rating decision actually adjudicated the claim and denied it.  

Thus, the Board finds that the arguments of the veteran's 
attorney can more accurately be characterized as an assertion 
that the July 1992 rating decision contained clear and 
unmistakable error as a result of the failure to develop and 
properly adjudicate the claim for PTSD in association with 
the claim for service connection for chronic stress.  
However, as was noted previously, the veteran's attorney has 
indicated that she is not claiming clear and unmistakable 
error with respect to the July 1992 or any other rating 
decision and, in any event, the Board finds that the failure 
of the RO to further develop the claim in the face of no 
diagnosis of PTSD was not undebatably erroneous.  Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc).  

The Board further notes that medical evidence received at the 
Board in January 2005 pertains to treatment and evaluation in 
the 1990's primarily for unrelated disorders.

As noted above, the communication received in 1999 made no 
reference whatsoever to a psychiatric disorder, including 
PTSD.  Therefore, under the applicable regulations, April 12, 
2000, the date of receipt of the claim that triggered the 
allowance, is the earliest effective date for the award of 
service connection for PTSD and the assignment of the 
70 percent disability rating.

Entitlement to a Permanent and Total Evaluation for the 
70 Percent Rating Assigned for the Veteran's PTSD.  

The veteran and her representative essentially maintain that 
her service-connected PTSD is severely disabling and unlikely 
to improve.  Therefore, it is essentially argued that the 
evaluation should be made permanent and total under the 
provisions of 38 C.F.R. § 3.327(b)(2) (2004) so that she will 
not have to undergo periodic examinations.  

Permanence of total disability will be taken to exist when 
such impairment is reasonably certain to continue throughout 
the life of the disabled person.  Diseases and injuries of 
long-standing that are actually totally incapacitating will 
be regarded as permanently and totally disabling on the 
probability that permanent improvement under treatment is 
remote.  The age of the disabled person may be considered in 
determining permanence.  See 38 C.F.R. § 3.340(b) (2004).  
Once permanence is established, a veteran need not undergo 
further VA examination in order to retain her rating for the 
permanent disability.  See 38 C.F.R. § 3.327(b)(2)(iii) 
(2004).

A review of the evidence of record in this case discloses 
that service connection for PTSD was granted by rating 
decision dated in July 2002.  A 70 percent rating was 
assigned, effective May 15, 2000 (as noted above, the date 
was changed to April 12, 2000).

Medical evidence includes the report of an official 
psychiatric examination accorded the veteran in April 2002.  
At that time, it was noted she had recurrent recollections of 
traumatic events in service.  She had flashbacks and 
nightmares, and had difficulty sleeping.  She also had 
anxiety and panic attacks and hypervigilance.  She expressed 
difficulty socializing with others.  She felt depressed and 
was described as tearful.  The examiner stated that her 
symptoms caused "significant" impairment in her occupational, 
social, and interpersonal functioning.  It was noted that she 
had not worked since 1999, and the examiner stated she could 
not handle a job because of her PTSD.  The examiner stated 
that she needed treatment for her PTSD symptomatology.  The 
Axis I diagnosis was chronic PTSD.  There was no Axis II 
diagnosis.  She was given a Global Assessment of Functioning 
(GAF) score of 50. 

Additional medical evidence includes a report of a 
psychiatric examination accorded the veteran by VA in May 
2003.  Although the claims folder was not available prior to 
the examination, it was reviewed prior to the examiner 
completing the report of examination.  It was indicated she 
continued to have symptoms of PTSD.  Reportedly, she had had 
no periods of remission since her last examination.  She had 
arranged her life activities in such a way as to reduce the 
amount of external stress in her life, and this had resulted 
in slight improvement in her symptomatology.  It was clear 
from her reactivity during the examination when the issue of 
her stressfulness was raised and also from her functioning 
during other aspects of the examination that were slightly 
stressful, that her ability to cope with stress was poor.  
The VA PTSD examiner stated it was very likely that any 
stress encountered on a job would render her quite 
dysfunctional, producing anxiety attacks and tearfulness and 
great discomfort.  The examiner stated that while she had had 
some modest improvement in the frequency of the panic attacks 
and intrusive thoughts, overall her gains had been "limited" 
and her capacity to work "remains very poor and unchanged."  
The examiner stated that when she even thought about working, 
the veteran would get distressed and quickly move into a 
sense of high anxiety and a feeling of being overwhelmed.  
The examiner stated that as a result there had been little 
change in her psychological functioning or capacity to 
adjust.  The Axis I diagnosis was PTSD with related panic 
attacks.  There was no Axis II diagnosis.  She was given a 
GAF score of 49.  

The medical evidence of record indicates that the severity of 
the veteran's PTSD is reasonably certain to continue 
throughout her life.  The psychiatric examination she was 
accorded in April 2002 resulted in a comment from the 
examiner that the veteran could not handle a job because of 
the severity of her PTSD.  That examiner stated that her PTSD 
symptomatology caused significant impairment in her ability 
to function on almost any level.  Continuing problems were 
noted at the time of the May 2003 VA psychiatric examination.  
It was noted that she had had no periods of remission since 
the time of the aforementioned examination.  The examining 
psychologist opined that the veteran's capacity to work 
remained "very poor and unchanged."  

In view of the foregoing, the Board finds that the weight of 
the negative and positive evidence as to whether the total 
disability due to PTSD is permanent is at a minimum in 
relative balance or equipoise.  As such, the claim must be 
granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than April 12, 2000, for the award 
of service connection for PTSD is denied.

Permanency of a 70 percent rating for service-connected PTSD 
is granted.


                    
____________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


